RIVER HAWK AVIATION, INC. & AFFILIATES (Formerly Known as Viva International Inc.) CODE OF BUSINESS CONDUCT AND ETHICS I.INTRODUCTION This Code of Business Conduct and Ethics helps ensure compliance with legal requirements, Sarbanes-Oxley Act, and our standards of business conduct. All Company employees are expected to read and understand this Code of Business Conduct and Ethics, uphold these standards in day-to-day activities, comply with all applicable policies and procedures, and ensure that all businesses, (having a relationship of any kind), agents, other employees, officers, directors, and contractors are aware of, understand and adhere to these standards. Because the principles described in this Code of Business Conduct and Ethics are general in nature, you should also review all applicable Company policies and procedures for more specific instruction, and contact the Human Resources Department, independent counsel, or the Legal Department if you have any questions. Nothing in this Code of Business Conduct and Ethics, in any company policies and procedures, or in other related communications (verbal or written) creates or implies an employment contract or term of employment. We are committed to continuously reviewing and updating our policies and procedures. Therefore, this Code of Business Conduct and Ethics is subject to modification. This Code of Business Conduct and Ethics supersedes all other such codes, policies, procedures, instructions, practices, rules or written or verbal representations to the extent they are inconsistent. Please sign the acknowledgment form at the end of this Code of Business Conduct and Ethics and return the form to HR or Legal Department indicating that you have received, read, understand and agree to comply with the Code of Business Conduct and Ethics. The signed acknowledgment form will be located in the appropriate files. Each year as part of your relationship with River Hawk you will also be asked to sign an acknowledgment indicating your continued understanding of and compliance with the Code of Business Conduct and Ethics. II.COMPLIANCE IS EVERYONE’S BUSINESS Ethical business conduct is critical to our business. As an employee, your responsibility is to respect and adhere to these practices. Many of these practices reflect legal or regulatory requirements. Violations of these laws and regulations can create significant liability for you, the Company, its directors, officers, and other employees. Part of your job and ethical responsibility is to help enforce this Code of Business Conduct and Ethics. You should be alert to possible violations and report possible violations pursuant to the Legal Department. You must cooperate in any internal or external investigations of possible violations. Reprisal, threats, retribution or retaliation against any person who has in good faith reported a violation or a suspected violation of law, this Code of Business Conduct or other Company policies, or against any person who is assisting in any investigation or process with respect to such a violation, is prohibited pursuant to the “Whistleblowers’ Protection Act” and state laws. Violations of law, this Code of Business Conduct and Ethics, or other Company policies or procedures should be reported in accordance with the procedure and instructions from the Legal Department. 1 Violations of law, this Code of Business Conduct and Ethics, or other Company policies or procedures by Company employees, contractors, and or any company and individual with a business relationship can lead to legal and or disciplinary action up to and including contract or employee termination. In trying to determine whether any given action is appropriate, use the following test. Imagine that the words you are using or the action you are taking is going to be fully disclosed in the media with all the details, including your photo. If you are uncomfortable with the idea of this information being made public, perhaps you should think again about your words or your course of action. In all cases, if you are unsure about the appropriateness of an event or action, please seek assistance in interpreting the requirements of these practices by contacting the Legal Department. III.YOUR RESPONSIBILITIES TO THE COMPANY AND ITS STOCKHOLDERS A.General Standards of Conduct The Company expects all employees, agents and contractors, companies and individuals with a business relationship to exercise good judgment to ensure the safety and welfare of employees, agents and contractors and to maintain a cooperative, efficient, positive, harmonious and productive work environment and business organization. These standards apply while working on our premises, at offsite locations where our business is being conducted, at Company-sponsored business and social events, or at any other place where you are a representative of the Company. Any party attesting to this document who engages in misconduct or whose performance is unsatisfactory may be subject to corrective action, up to and including employee and or contract termination. B.Applicable Laws All Company employees, agents and contractors must comply with all applicable laws, regulations, rules and regulatory orders. Company employees located outside the U.S. must comply with laws, regulations, rules and regulatory orders of all countries in which the Company operates. Each employee, agent, companies or individuals with business relationships, and contractor must acquire appropriate knowledge of the requirements relating to his or her duties sufficient to enable him or her to recognize potential dangers and to know when to seek advice from the Legal Department on specific Company policies and procedures. Violations of laws, regulations, rules and orders may subject the employee, agent or contractor to individual criminal or civil liability, as well as to discipline by the Company. Such individual violations may also subject the Company to civil or criminal liability or the loss of business. C.Conflicts of Interest Each of us has a responsibility to the Company, our stockholders and each other.
